 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 HAROLD EDWARDS,                                      Case No. 2:19-cv-01224-APG-CWH

 4                          Petitioner,
             v.                                         ORDER
 5

 6 STATE OF NEVADA, et al.,

 7                        Respondents.

 8         Petitioner Harold Edwards apparently was convicted in Nevada of possession of credit or

 9 debit cards without the cardholder’s consent and battery on a protected person. He apparently is

10 incarcerated in Arizona. Edwards initiated this action on July 12, 2019 by filing an application

11 to proceed in forma pauperis (ECF No. 1), along with his habeas petition (attached to his

12 application to proceed in forma pauperis at ECF No. 1-1).

13         The financial information submitted with the application to proceed in forma pauperis

14 indicates that Edwards is unable to pay the filing fee for this action. I will grant the in forma

15 pauperis application, and I will not require Edwards to pay the filing fee.

16         I have examined Edwards’ petition pursuant to Rule 4 of the Rules Governing Section

17 2254 Cases in the United States District Courts The petition merits service upon, and a response

18 from, the respondents.

19         IT IS THEREFORE ORDERED that Edwards’s Application to Proceed in Forma

20 Pauperis (ECF No. 1) is GRANTED. Edwards is granted leave to proceed in forma pauperis.

21 Petitioner will not be required to pay the filing fee for this action.

22

23
 1          IT IS FURTHER ORDERED that the Clerk of the Court is directed to separately file the

 2 petition for writ of habeas corpus, which is attached to the in forma pauperis application, at ECF

 3 No. 1-1.

 4          IT IS FURTHER ORDERED that the Clerk of the Court is directed to add Aaron D.

 5 Ford, Attorney General of the State of Nevada, as counsel for the respondents.

 6          IT IS FURTHER ORDERED that the Clerk of the Court is directed to electronically

 7 serve upon the respondents a copy of the petition for writ of habeas corpus, and a copy of this

 8 order.

 9          IT IS FURTHER ORDERED that the respondents will have 90 days from the date of

10 entry of this order to appear in this action, and to answer or otherwise respond to the petition.

11          IT IS FURTHER ORDERED that, if the respondents file an answer, Edwards will have

12 60 days to file a reply. If the respondents file a motion to dismiss, Edwards will have 60 days to

13 file a response to the motion to dismiss, and the respondents will have 30 days to file a reply in

14 support of the motion.

15          Dated: July 18, 2019.

16
                                                          __________________________________
17                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23



                                                     2
